--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.1
 
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
 
This Second Amendment to Employment Agreement (this “Amendment”), dated as of
December 16, 2009, is entered into by and between Mannatech, Incorporated (the
“Company”) and Stephen D. Fenstermacher (“Employee”).
 
RECITALS
 
This Second Amendment amends that certain Employment Agreement, effective as of
October 5, 2007, together with the First Amendment to Employment Agreement,
effective as of December 18, 2008, by and between the Company and Employee (the
“Amended Employment Agreement”).
 
STATEMENT OF AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
 
1.           Sections 1.2, 3.1(a), 4.3 and 5.3 of the Amended Employment
Agreement are hereby amended and restated in their entirety to read as follows:
 
“1. 2           Office and Duties. The Employee shall serve as Co-Chief
Executive Officer and Chief Financial Officer of the Company, with the
authority, duties and responsibilities described herein and those customarily
incident to such office.  The Employee shall report directly to the Board of
Directors of the Company (the “Board”) and shall perform such other services,
duties and responsibilities commensurate with Employee’s position as may from
time to time be assigned to Employee by the Board and/or the Audit Committee of
the Board.”
 
“3.1           Base Salary.
 
…
 
a.  
Employee’s performance and salary shall be reviewed by the Board and the
Compensation Committee annually in accordance with the Company’s annual
performance review process.”

 
“4.3           Protection of Confidential Information.  Both during and after
the Employment Period, the Employee shall not in any manner, directly or
indirectly:  (i) appropriate, download, print, copy, remove, use, disclose,
divulge, or communicate Confidential Information to any Person, including
(without limitation) originals or copies of any Confidential Information, in any
media or format, except for the Company’s benefit within the course and scope of
the Employee’s employment or with the prior written consent of the Board; or
(ii) take or encourage any action which would circumvent, interfere with or
otherwise diminish the value or benefit of Confidential Information to the
Company.  The Employee agrees to use Employee’s best efforts and utmost
diligence to protect and safeguard the Confidential Information as prescribed in
this Section 4.”
 
“5.3           Disclosure and Cooperation.  The Employee shall promptly disclose
Work Product to the Board and perform all actions reasonably requested by the
Company (whether during or after the Employment Period) to establish and confirm
the ownership and proprietary interest of any of the Company Parties in any Work
Product (including, without limitation, the execution of assignments, consents,
powers of attorney, applications and other instruments).  The Employee agrees to
assist the Company in obtaining any patent for, copyright on or other
intellectual-property protection for the Work Product, and to execute and
deliver or otherwise provide such documentation and provide such other
assistance as is necessary to or reasonably requested by the Company or its
agents or counsel to obtain such patent, copyright, or other protection.  The
Employee shall maintain adequate written records of the Work Product, in such
format as may be specified by the Company, and make such records available to,
as the sole property of, the Company at all times.  The Employee shall not file
any patent or copyright applications related to any Work Product except with the
written consent of the Board.”
 
2.           This Second Amendment may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
3.           This Second Amendment and the Amended Employment Agreement and the
documents referred to herein and therein constitute the entire agreement among
the parties and supersede in all respects any
     other agreement or understanding among the parties.  No party shall be
liable or bound to any other party in any manner by any warranties,
representations, or covenants except as specifically set forth
              herein or therein.
 
4.           In case any one or more of the provisions contained in this Second
Amendment should be invalid, illegal or unenforceable in any respect, the
validity, legality or enforceability of the remaining provisions
              contained herein shall not in any way be affected or impaired
thereby.
 
5.           This Second Amendment shall be governed by, and enforced and
construed under, the laws of the State of Texas.
 
[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first above written.
 
COMPANY:
 
MANNATECH, INCORPORATED


 
 
By:
/s/Robert A. Sinnott
 

 
 
Robert A. Sinnott, Co-Chief Executive Officer and Chief Science Officer

 


 
EMPLOYEE:


/s/ Stephen D.
Fenstermacher                                                                      
Stephen D. Fenstermacher, Co-Chief Executive Officer and Chief Financial Officer
 

 
 

--------------------------------------------------------------------------------

 
